Citation Nr: 0416143	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for a bilateral knee disorder and to an increased 
rating for arthritis of the lumbar spine.  

In a separate decision under the same docket number in 
January 2003, the Board denied entitlement to an evaluation 
in excess of 20 percent for arthritis of the lumbar spine.  

When this matter was previously before the Board in August 
2003, it was remanded for additional development.  Following 
the requested development, the denial of service connection 
for a bilateral knee disorder was continued.  The matter is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in combat and was wounded in action 
during World War II.  

3.  The veteran's claim that he sustained knee injuries 
during combat in the European Theater of Operations is 
credible, and such injuries are consistent with the 
circumstances, conditions, and hardships of his combat 
service.  There is competent, unrefuted evidence attributing 
his current knee disorders to injuries sustained in combat.  



CONCLUSION OF LAW

A bilateral knee disorder was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, applies to this case, the Board 
finds it unnecessary to address its applicability to this 
appeal in view of the disposition reached herein.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The record establishes that the veteran served in combat in 
World War II and was wounded in action.  His decorations 
include the Combat Infantryman Badge and the Purple Heart 
Medal.  He states that he injured both knees during fighting 
in Europe and that his current bilateral knee disorder is a 
consequence of those injuries.  

Section 1154(b), title 38, United States Code, provides as 
follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary [of Veterans Affairs] shall 
accept as sufficient proof of 
service[]connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service[]connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service[]connection in each case 
shall be recorded in full.  (Emphasis 
added.)  

See 38 C.F.R. § 3.304(d) (implementing regulation).  

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
interpreted section 1154(b) as requiring a three-step 
sequential analysis that must be undertaken when a combat 
veteran seeks benefits under the method provided by that 
statute.  As the first step, it must be determined whether 
the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  Id. at 393.  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  Id.  
If a veteran satisfies both of these inquiries mandated by 
the statute, a factual presumption arises that the alleged 
injury or disease is service connected.  However, the 
presumption is rebuttable.  Id.  Thus, as the third step in 
the analysis, it must be determined whether VA has met its 
burden of rebutting the presumption of service connection by 
"clear and convincing evidence to the contrary."  Id.  

The Federal Circuit also held that if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service, the veteran 
has produced "satisfactory evidence" to satisfy the first 
requirement of section 1154(b).  Id.  

Following the decision in Collette, the United States Court 
of Appeals for Veterans Claims (Court) held that the 
provisions of § 1154(b) provide a reduced evidentiary burden 
for combat veterans that relates only to the question of 
service incurrence - that is, the question of what happened 
then - not the questions of whether the veteran has a current 
disability or whether a current disability is linked to the 
incident in service, as to both of which questions competent 
medical evidence is required.  Huston v. Principi, 17 Vet. 
App. 195, 205 (2003); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Wade v. West, 11 Vet. App. 302, 305 (1998); Velez v. 
West, 11 Vet. App. 148, 154 (1998); Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524-25 (1996), 
appeal dismissed for lack of jurisdiction, 132 F.3d 50 (Fed. 
Cir. 1997) (Table).  "Section 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  

Where section 1154(b) is properly invoked, the claimant is 
entitled to prevail on the merits under that provision of law 
unless VA produces "clear and convincing evidence" to the 
contrary, that is, unless VA comes forward with more than a 
preponderance of the evidence against the claim.  Arms v. 
West, 12 Vet. App. 188, 195 (1999).  Clear and convincing 
evidence has been defined by the Court to mean evidence that 
provides a "'reasonable certainty' of the truth of the fact 
in controversy."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  

Although the record is skimpy - the service medical records 
are negative for complaints or findings referable to the 
knees - it is clear that the veteran served in the European 
Theater of Operations with the 116th Infantry Regiment until 
October 1944, when he was wounded in action.  His report of 
separation shows that he arrived in theater in late June 
1944.  The 116th Infantry Regiment was part of the 29th 
Infantry Division, which was in nearly continuous combat 
during his service with the Regiment.  The 116th Infantry 
Regiment participated in much of that fighting.  Thus, the 
veteran's assertion that he injured his knees during combat 
is credible.  Moreover, such injuries are entirely consistent 
with the circumstances, conditions and hardships of his 
service.  

Although the recent VA orthopedic examinations show that the 
veteran gave a history of a twisting injury of the left knee 
during combat service, the examiners entered diagnoses of 
bilateral knee disorders, classified as degenerative joint 
disease of both knees by the examiner in March 2003.  The 
orthopedic examiner in January 2004 seems to have interpreted 
x-rays of the veteran's knees as consistent with the earlier 
diagnosis, but he offered an opinion only with respect to the 
left knee.  The examiner found that it was at least as likely 
as not that the veteran's current left knee disability was 
etiologically related to his knee injury during combat and 
that the examination and x-ray findings were consistent with 
the injury in service that the veteran described.  The 
opinion of the orthopedic examiner in March 2003 reached a 
similar conclusion regarding the origin of the veteran's left 
knee disorder.  

The Board notes that there is some history of left knee 
disability since service; arthritis was diagnosed in the left 
knee on VA orthopedic examination in November 1961.  As there 
are two unrefuted opinions by VA orthopedic examiners 
attributing the veteran's current left knee disability to 
injury sustained in combat service, the Board finds that VA 
has not met its burden of rebutting the presumption of 
service connection by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b).  

The opinion of the orthopedic examiner in March 2003 was 
essentially equivocal about the origin of the right knee 
disability.  The diagnosis was "bilateral knee arthralgia, 
status post left knee injury during service connected combat: 
degenerative joint disease of both knees."  The examiner 
continued: "His current knee pain is related to his previous 
in-service combat injury to the left knee, but not 
necessarily limited to impairment to the in-service combat 
injury."  The examiner did not find the current right knee 
disorder as significant as the left, and it is difficult to 
determine from his diagnosis whether he was truly attributing 
the current right knee disorder to a service injury.  On the 
other hand, x-rays of both knees in January 2004 found a 
similar degree of severity in each knee with respect to the 
degenerative arthritic changes then visualized.  

The Board observes that "complain[t]s of right knee" were 
noted when the veteran was examined for service entrance.  
These complaints could not have been substantial, as he was 
assigned to the infantry and served in sustained combat.  
Moreover, no specific right knee disability was identified on 
service entrance.  Although the veteran does not appear to 
have had significant right knee complaints over the years, 
the fact remains that he had right knee complaints at service 
entrance and that the circumstances, conditions, and 
hardships of his service are consistent with injury to the 
knee during combat.  Moreover, the recent x-ray evidence 
suggests that his right knee pathology is as severe as his 
left.  All of this leads the Board to conclude that VA has 
not produced clear and convincing evidence to rebut the 
presumption of service incurrence of the current right knee 
disorder under the provisions of 38 U.S.C.A. § 1154(b).  


ORDER

Service connection for a left knee disorder is granted.  

Service connection for a right knee disorder is granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



